Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Findlay on February 25, 2021.
The application has been amended as follows: 

CLAIMS
Claim 1, line 3.  After the phrase “(i)” the phase –immunogenic sequences—was inserted.

Reasons for Allowance
Claims 1-22, 50, 59-69, and 80 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Groups III, IV, VI and VII, claims 118, 123, 134, and 137, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on February 20, 2020, (between Groups I and III, IV, VI & VII) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The following is an examiner’s statement of reasons for allowance:
The closest prior art is McBride et al (US Publication 2010/0273194) of record.  McBride et al teach of isolated peptides comprising at least 90% identity to the instantly claimed SEQ ID NO: 8 or SEQ ID NO: 23.  (See SEQ ID NO: 78 having 100% identity with instant SEQ ID NO: 8 and SEQ ID NO: 11 having 92% identity with instant SEQ ID NO: 23).  However, McBride et al do not teach or fairly suggest a polypeptide comprising both SEQ ID NO: 8 and SEQ ID NO: 23, or sequences 90% identical, wherein at least one of the sequences is contiguously repeated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 25, 2021